 Case 8:19-cv-01998-JVS-JDE Document 104 Filed 11/15/19 Page 1 of 2 Page ID #:4778


 1   SARAH PREIS (D.C. Bar No. 997387)
 2
     (Admitted pro hac vice)
     sarah.preis@cfpb.gov
 3   Tel.: (202) 435-9318
 4   JESSE STEWART (N.Y. Bar No. 5145495)
     (Admitted pro hac vice)
 5   jesse.stewart@cfpb.gov
 6   Tel.: (202) 435-9641
     1700 G Street, NW
 7   Washington, DC 20552
 8   Fax: (202) 435-5471

 9   LEANNE E. HARTMANN (CA Bar No. 264787) – Local Counsel
10   leanne.hartmann@cfpb.gov
     301 Howard Street, Suite 1200
11   San Francisco, CA 94105
12   Tel: (415) 844-9787
     Fax: (415) 844-9788
13

14   Attorneys for Plaintiff
     Bureau of Consumer Financial Protection
15

16                         UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18                                  SOUTHERN DIVISION
19

20   Bureau of Consumer Financial              CASE NO. 8:19-cv-01998 JVS (JDEx)
     Protection, et al.,
21                                             EX PARTE APPLICATION FOR
                                               LEAVE TO FILE UNDER SEAL
22          Plaintiffs,
                                               AND TO WAIVE NOTICE
23                                             REQUIREMENTS
            v.
24
     Consumer Advocacy Center Inc., d/b/a
25   Premier Student Loan Center, et al.,
                                               Court:   Hon. James V. Selna
26                                                      Courtroom 10C
           Defendants.
27

28


                                           1
         EX PARTE APPLICATION FOR LEAVE TO FILE UNDER SEAL AND TO WAIVE NOTICE
                                     REQUIREMENTS
 Case 8:19-cv-01998-JVS-JDE Document 104 Filed 11/15/19 Page 2 of 2 Page ID #:4779


 1         Pursuant to Local Civil Rule 79-5, Plaintiff Bureau of Consumer Financial
 2   Protection (the Bureau) applies ex parte for an order granting leave to file certain
 3   documents under seal, including the attached Declaration of Sarah Preis (Preis
 4   Declaration) and the documents described therein. The Bureau’s basis for this application
 5   is set forth in the Preis Declaration. Further, pursuant to Local Civil Rule 7-19.2, the
 6   Bureau respectfully requests that the Court waive the notice requirement of Local Civil
 7   Rule 7-19.1, the reasons for which are set forth in the Preis Declaration. A proposed order
 8   to file under seal and for relief from service has been filed concurrently.
 9

10   Dated: November 15, 2019                Respectfully submitted,
11

12
                                             /s/ Jesse Stewart
                                             Jesse Stewart (NY Bar No. 5145495)
13                                           (admitted pro hac vice)
14                                           Enforcement Attorney
                                             Email: jesse.stewart@cfpb.gov
15

16                                           Attorney for Plaintiff
                                             Bureau of Consumer Financial Protection
17

18

19

20

21

22

23

24

25

26

27

28


                                           2
         EX PARTE APPLICATION FOR LEAVE TO FILE UNDER SEAL AND TO WAIVE NOTICE
                                     REQUIREMENTS
